      Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.175 Page 1 of 18


 1
     Knut S. Johnson (CSB 125725)                   Devin Burstein (CSB 255389)
 2   LAW OFFICE OF KNUT S. JOHNSON                  WARREN & BURSTEIN
 3   550 West C Street, Suite 790                   501 West Broadway, Suite 240
     San Diego, California 92101                    San Diego, California 92101
 4
     (619) 232-7080                                 (619) 234-4433
 5   knut@knutjohnson.com                           db@wabulaw.com
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                  Case No.: 19-cr-1685-CAB
10
11               Plaintiff,                     Mr. Liddy’s consolidated reply to the
12                                              government’s oppositions to his
          v.                                    motions.
13
14   RAYMOND LIDDY,                             September 12, 2019, at 10:00 a.m.
15
                  Defendant.
16
17
18
         Mr. Liddy submits this consolidated reply to the government’s
19
20
     oppositions to his motions to dismiss the indictment, suppress evidence

21   based on overbroad warrants, and reconsider the prior motion to suppress
22
     evidence.
23
24                                       I.
25
                        The indictment should be dismissed.

26        Mr. Liddy moved the Court to dismiss the indictment because: (1) it is
27
     untimely under the Speedy Trial Act; and (2) fails to state an offense or
28

                                            1
      Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.176 Page 2 of 18


 1   satisfy due process. The government disputes both points, but its arguments

 2   are without merit.
 3
     A.   The indictment was untimely.
 4
 5        The Speedy Trial Act provides: “Any information or indictment
 6
     charging an individual with the commission of an offense shall be filed
 7
 8   within thirty days from the date on which such individual was arrested or
 9
     served with a summons in connection with such charges.”              18 U.S.C.
10
11   § 3161(b).

12        The government claims it has not run afoul of this rule because the
13
     prior information was timely and the new indictment is “‘akin to a
14
15   superseding indictment.’” Dckt. 18 at 2 (citation omitted). In support of this
16
     position, it relies on United States v. Alvarez-Perez, 629 F.3d 1053, 1057-58
17
18   (9th Cir. 2010).     But Alvarez-Perez is inapposite.   That case addressed a
19
     wholly different provision of the Speedy Trial Act – 18 U.S.C. § 3161(c)(1) –
20
21   requiring trial within “seventy days from the filing date (and making public)
22
     of the information or indictment.” Id. Thus, the language quoted by the
23
     government is taken out of context.
24
25        Far more relevant is United States v. Lopez-Osuna, 242 F.3d 1191 (9th
26
     Cir. 2001).   As here, Lopez-Osuna addressed the 30-day limitation under
27
28   section 3161(b). And it held: “After this time [30 days], the government may

                                             2
      Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.177 Page 3 of 18


 1   indict on new charges, or it may abandon the original charges upon which

 2   the defendant is held, but it may not indict on the same charge for which the
 3
     defendant was arrested. The sanction for violating the thirty-day time period
 4
 5   is that the government either must drop the charges or the court must
 6
     dismiss the indictment against the defendant.” Id. at 1197 (citation omitted,
 7
 8   emphasis added).
 9
           In Mr. Liddy’s case too, because the government “indict[ed] on the same
10
11   charge for which the [he] was arrested,” under section 3161(b) and Lopez-

12   Osuna, “the court must dismiss the indictment.” Id.
13
     B.    The indictment fails to state an offense and satisfy due process.
14
15         Dismissal is also required because the indictment fails to state an
16
     offense, satisfy due process, and avoid vagueness concerns.          See United
17
18   States v. Cecil, 608 F.2d 1294, 1296 (9th Cir. 1979).
19
           First, the indictment fails to identify the charged “matter” in which the
20
21   alleged contraband was contained. The government claims that allegation is
22
     not required because the “matter” is not an element. Dckt. 18 at 3-4. But
23
     yes, it is.
24
25         In this context, the “matter” is the container – e.g., the book, videotape,
26
     computer, etc., where the images are allegedly located. As the Ninth Circuit
27
28   held in United States v. Lacey, 119 F.3d 742, 748 (9th Cir. 1997), “the trial

                                             3
         Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.178 Page 4 of 18


 1   court had to instruct the jury that to convict [the defendant] it must find that

 2   he knew the depictions were on his disks and drive.” (emphasis added). In
 3
     other words, “the instructions, by failing to require a finding that [the
 4
 5   defendant] knew the files were on his disks, omitted an element of the
 6
     offense.”     United States v. Romm, 455 F.3d 990, 1003 (9th Cir. 2006)
 7
 8   (emphasis added).1
 9
             Indeed, the Ninth Circuit model instructions contain brackets to
10
11   specify the type of container – the matter – in which the visual depiction was

12   allegedly possessed – e.g., “books,” or “films,” etc. See Ninth Cir. Manual of
13
     Model Jury Instr. Crim. 8.185. If specificity were not required, the brackets
14
15   would be superfluous. They are not.
16
             Thus, the “matter” is an element that must be pleaded and proved.
17
18   Here, it was not pleaded. The indictment fails to state the offense. See Cecil,
19
     608 F.2d at 1297 (“[t]o allow a prosecutor or court to make a subsequent
20
21   guess as to what was in the minds of the grand jury at the time they
22
     returned the indictment would deprive the defendant of a basic protection
23
24
25
26   1 The government’s repeated citations to United States v. Morlan, 756 F.2d
27   1442 (9th Cir. 1985), do not advance its cause. That case has nothing to do
     with the issues raised here, as it was decided under a different statute with
28
     different language.
                                               4
      Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.179 Page 5 of 18


 1   that the grand jury was designed to secure”) (citation and quotations

 2   omitted).
 3
          Second, the indictment fails because it contains no concrete time frame.
 4
 5   The government claims it is not required to allege when the crime began.
 6
     Dckt. 18 at 5-6. Its position is that defendants have no right to be informed
 7
 8   of when they supposedly violated the law. This is wrong. The law does not
 9
     allow prosecution by surprise. And the cases the government cites prove the
10
11   point.

12        The government relies on United States v. Forrester, 616 F.3d 929 (9th
13
     Cir. 2010); United States v. Rohrer, 708 F.2d 429 (9th Cir. 1983); and United
14
15   States v. Tavelman, 650 F.2d 1133 (9th Cir. 1981). Dckt. 18 at 5. But all are
16
     conspiracy cases and thus the alleged overt acts necessarily limited the
17
18   charges: “uncertainty regarding a conspiracy’s beginning and ending dates
19
     does not render an indictment fatally defective so long as overt acts alleged
20
21   in the indictment adequately limit the time frame of the conspiracy.”
22
     Forrester, 616 F.3d at 941 (emphasis added).
23
          Here, there is no conspiracy charge, no overt acts, and nothing (not
24
25   even a statute of limitations) to limit the time frame. Accordingly, under
26
     Cecil, 608 F.2d at 1297, “the indictment fail[ed] to allege sufficient facts to
27
28

                                            5
      Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.180 Page 6 of 18


 1   facilitate the proper preparation of a defense and to ensure that the

 2   defendants were prosecuted on facts presented to the Grand Jury.”
 3
          Third, the indictment does not adequately protect Mr. Liddy’s double
 4
 5   jeopardy rights. The government responds, “the change to a date range []
 6
     broadens Liddy’s ability to claim double jeopardy in a future prosecution.”
 7
 8   Dckt. 18 at 6 (emphasis in original). This type of doublespeak is a good
 9
     reminder that “the ten most terrifying words in the English language may
10
11   be, ‘I’m from the government and I’m here to help you.’” Garcia-Aguilar v.

12   United States Dist. Court, 535 F.3d 1021, 1023 (9th Cir. 2008).
13
          No matter, the double jeopardy problem is simple: the indictment does
14
15   not tell anyone what matter(s) Mr. Liddy is charged with possessing or when
16
     that possession took place. Nothing in the government’s response addresses
17
18   this shortfall, and the expanded date range does not help.
19
          One last note: government counsel is not very good at interpreting
20
21   defense counsel’s reactions.    Dckt. 18 at 7.    Moreover, the smugness is
22
     unwarranted. The government distorted the truth in asserting the purpose
23
     of the indictment was to add a forfeiture allegation. As the Court stated at
24
25   the arraignment on May 16, 2019: “I understood when you said you were
26
     going to do this [file an indictment] that there wasn’t any change in the
27
28   charge, that it was just to add the forfeiture provision.” Dckt. 116 at 8, in

                                            6
      Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.181 Page 7 of 18


 1   Case No. 17-cr-2475-CAB (emphasis added). Indeed, that is exactly what the

 2   government told the Court two weeks earlier:
 3
          Your Honor, one last matter of housekeeping which I don’t think
 4
          should be an issue, but in light of the fact we are proceeding at
 5        least at this point with the jury trial, we are looking to indict next
 6        week, to add a forfeiture count. We’re not changing the charge. It
          will remain the same as in the information. We don’t intend to
 7        issue an arrest warrant or have Mr. Liddy arrested or anything
 8        like that. We’ll communicate that. But in light of at least the
          possession charges, the facts and the evidence coming in, that will
 9
          be the same. We’re going to add a forfeiture count and a date
10        range. I wanted to let the Court know that.
11
     Dckt. 115 at 28, in Case No. 17-cr-2475-CAB (emphasis added).
12
13        Read in context, the government told the Court there would be no
14
     modification in what was charged – it would “remain the same.” The only
15
16   change would be adding a forfeiture count. And the passing reference to the
17   “date range” was slipped in at the end.
18
          This portrayal was not accurate. The government now admits its real
19
20   goal in filing the indictment was to expand the possession charge and
21
     thereby counter an anticipated defense.      Dckt. 18 at 7 (“the date range
22
23   sought to foreclose” a defense argument). While the government’s initial
24
     lack of candor is troubling, ultimately it does not matter – the indictment
25
26   cannot stand.
27
28

                                            7
      Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.182 Page 8 of 18


 1                                     II.
                       The search warrants were overbroad.
 2
 3         Turning to the search warrants, they too fail.        The law is clear: “a
 4
     warrant must ‘be no broader than the probable cause on which it is based[.]’”
 5
 6   United States v. Nora, 765 F.3d 1049, 1060 (9th Cir. 2014) (citation omitted).

 7   Here, the Yahoo and Microsoft warrants did not comply with this limitation.
 8
     A.    The warrants failed to limit the authorized seizure and search to the
 9
           probable cause on which they were based.
10
11         The warrants required Yahoo and Microsoft to provide (and thus

12   authorized the government to seize) the entirety of Mr. Liddy’s user
13
     accounts, with no date or other restrictions, as follows:
14
15
16
17
18
19
20
21
22
     and
23
24
25
26
27
28

                                             8
      Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.183 Page 9 of 18


 1
 2
 3
 4
 5
 6
 7
 8
     APP:18, 32.
 9
10        Plainly, the probable cause from the NCMEC reports did not extend to
11
     a seizure this broad. See United States v. Comprehensive Drug Testing, Inc.,
12
13   621 F.3d 1162, 1177 (9th Cir. 2010) (en banc) (“The process of segregating
14
     electronic data that is seizable from that which is not must not become a
15
16   vehicle for the government to gain access to data which it has no probable
17   cause to collect.”). Nor is the Fourth Amendment infirmity cured by the fact
18
     that the warrants limited the final search to data “from January 1, 2015 to
19
20   present.” APP:18, 32.
21
          First, it appears the agents were initially allowed to search the entirety
22
23   of the data to then limit what could be used to the specified date range.
24
     APP:28 (all of the data received from the service provider will be “provided to
25
26   me or to any authorize federal agent. The copies will be imaged and the
27
     images will then be analyzed to identify communications and other electronic
28

                                            9
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.184 Page 10 of 18


 1   records subject to seizure pursuant to Attachments B-1 and B-2.”). In other

 2   words, the agents began by searching everything to see what data was
 3
     created after the January 1, 2015 date.2 APP:18, 32.
 4
 5           Second, the date range itself is arbitrary and overly broad.         The
 6
     NCMEC reports were made in January and February of 2017. This does not
 7
 8   provide probable cause to search data from two years earlier. And even if it
 9
     did, that probable cause would not extend to histories, phone and VoIP logs,
10
11   contacts, etc. APP:18, 32. That type of data has nothing to do with the

12   suspected offense. See United States v. Shi, 525 F.3d 709, 731 (9th Cir. 2008)
13
     (“When determining whether a warrant which authorizes the seizure of a
14
15   category of items is overbroad, we consider [] whether probable cause existed
16
     to seize all items of a category described in the warrant”) (emphasis added).
17
18           The government responds that this is “the process Congress envisioned
19
     for warranted searches of online accounts held by third-party providers.”
20
21   Dckt. 19 at 4. The assertion is baseless. The statute it cites, 18 U.S.C.
22
     § 2703(g), does not discuss the breadth of authorized searches.
23
             Nor has “the Ninth Circuit approved” this process, as the government
24
25   claims. Dckt. 19 at 5 (citing United States v. Flores, 802 F.3d 1028 (9th Cir.
26
     2015). Rather, in Flores, the Ninth Circuit explained, “we need not decide
27
28   2   This is a disputed factual issue requiring agent testimony.
                                              10
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.185 Page 11 of 18


 1   whether the warrant was overbroad for lack of a temporal limit because even

 2   if it was, suppression of the evidence used at trial was not required . . . . the
 3
     two sets of Facebook messages introduced at trial were sent on the day of
 4
 5   Flores’s arrest and thus fell well-within even the narrowest of temporal
 6
     limits.” Id. at 1045-46.
 7
 8        Here, the government has not proposed such a limitation on the
 9
     evidence obtained from the warrants.          As such, it cannot avoid the
10
11   overbreadth problem.

12        The government, therefore, advances a parade of horribles about the
13
     “knotty problems” with “even the simplest production parameters.” Dckt. 19
14
15   at 5. But modern searching technology renders the concerns a nullity. And
16
     the government’s one example about message “threads” is easily answered.
17
18   The warrant can authorize the seizure of any such threads if one of the
19
     messages falls within the appropriate time frame.
20
21        Moreover, in the bigger picture, the government’s complaint is
22
     misplaced. By its nature, the Fourth Amendment makes law enforcement
23
     more difficult. That is a price the Framers were willing to pay. The sky did
24
25   not fall after Riley, Carpenter, or Cotterman.   Nor will it do so if this Court
26
     grants Mr. Liddy’s motion.
27
28

                                            11
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.186 Page 12 of 18


 1   B.   The good faith exception does not apply.

 2        The government also says the good faith exception applies. It does not.
 3
     Rather, as noted in Mr. Liddy’s motion, “[t]he remedy for an overbroad
 4
 5   search warrant is suppression of the seized evidence.”        United States v.
 6
     Clark, 31 F.3d 831, 836 (9th Cir. 1994).
 7
 8        In United States v. Weber, 915 F.2d 1282, 1289 (9th Cir. 1990), the
 9
     Ninth Circuit rejected application of the good faith exception in analogous
10
11   circumstances. There, the court explained: (a) “the law was clear that a

12   warrant could not be broader than the probable cause on which it was
13
     based,” and (b) “the government had complete control over the timing of the
14
15   search . . . . [thus] there was no need for the ‘hurried judgment’ upon which
16
     law enforcement decisions must often be based.” Accordingly, suppression
17
18   was the appropriate remedy for the overbroad warrant. See id.; see also
19
     United States v. Underwood, 725 F.3d 1076, 1086-88 (9th Cir. 2013)
20
21   (rejecting the government’s reliance on the good faith exception). This is
22
     equally true here.
23
          “While the Supreme Court has articulated various rationales for the
24
25   exclusionary rule, the rule’s primary purpose has been to deter law
26
     enforcement from carrying out unconstitutional searches and seizures.
27
28   Although the exclusionary rule is often framed as a nuisance to law

                                           12
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.187 Page 13 of 18


 1   enforcement, we view it as a promoter of police professionalism and

 2   education. The exclusionary rule has helped police more effectively secure
 3
     good evidence without violating the law and the rights of American citizens.
 4
 5   The rule has also improved the quality of police training, education, and case
 6
     reporting.” Id. at 1084-85 (citations omitted).
 7
 8        Here, granting Mr. Liddy’s motion will cause the government to seek
 9
     more targeted warrants, thereby effectuating the Fourth Amendment’s core
10
11   guarantee.

12   C.   The Liddy home search warrant fails with the Yahoo and Microsoft
13        warrants.
14
          Turning to the warrant for the Liddy’s home, the government claims,
15
16   “even if the account warrants fall, purging information obtained through
17   those warrants from the house affidavit still leaves a substantial basis for
18
     finding probable cause to search the house.” Dckt. 19 at 8. Not so.
19
20        On this point, the record speaks for itself. If paragraphs 16 and 17
21
     (addressing the information obtained from the account warrants) are struck
22
23   from the warrant application, it no longer establishes probable cause to
24
     search the home. The most salient fact was that, “[a]lthough the account
25
26   had been closed by Yahoo!, the reported images, as describe in Paragraph 13
27
28

                                            13
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.188 Page 14 of 18


 1   above, remained in the account and were a part of the search warrant

 2   response.” APP:39.
 3
          In other words, according to the warrant application, the Yahoo
 4
 5   warrant confirmed that the files from the NCMEC reports were found in
 6
     Mr. Liddy’s account. Without that link, there were only a couple of stale
 7
 8   NCMEC reports with no direct connection between Mr. Liddy and the files.
 9
     Thus, “a reasonable judge” could have found probable cause lacking.
10
11   Underwood, 725 F.3d at 1084. No further showing is required. See id.

12        Nor do the out-of-Circuit cases cited by the government lead to a
13
     contrary conclusion.   In United States v. Bosyk, No. 18-4302, 2019 WL
14
15   3483181 at *1-4 (4th Cir. Aug. 1, 2019), to find probable cause, the majority
16
     focused on the specific timing when a file was accessed (a fact not present
17
18   here). And as the Bosyk dissent points out, the majority’s reasoning was
19
     deeply flawed. Id. at *29. In United States v. Morgan, 842 F.3d 1070, 1073-
20
21   74 (8th Cir. 2016), the opinion provides no details on the warrant application
22
     and what it did or did not contain. The case is of no help.
23
          Finally, for the reasons discussed above, the good faith exception
24
25   cannot save this warrant. Accordingly, along with the evidence from the
26
     Yahoo and Microsoft warrants, the evidence derived from the search of
27
28   Mr. Liddy’s home should be suppressed.

                                            14
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.189 Page 15 of 18


 1                                   III.
        The Court should grant Mr. Liddy’s motion for reconsideration.
 2
 3        As to the motion for reconsideration, the defense and the government
 4
     are ships passing in the night. To be clear, the defense motion does not stem
 5
 6   from “a conversation about resolution between the prosecutor and defense

 7   counsel over coffee.”   Dckt. 20 at 2.      Whatever “misunderstanding” the
 8
     government is referring to, it is not shared by the defense.
 9
10        Instead, the motion for reconsideration is based on what the
11
     government told the defense (Knut Johnson, Judy Clarke, Devin Burstein,
12
13   and John Ellis) during the meeting regarding the Bill of Particulars. At that
14
     time, government counsel informed the defense that the evidence did not
15
16   establish whether the files referenced in the NCMEC reports were uploaded
17   from, rather than downloaded to, a computer associated with Mr. Liddy’s IP
18
     address.
19
20        This is a critical piece of new information. In the warrant applications
21
     for the Internet accounts, the affiant told the issuing judge that Mr. Liddy
22
23   (using the screen name cahubby) “uploaded an image of apparent child
24
     pornography” to Skype and later “uploaded ten images of apparent child
25
26   pornography via Yahoo! Messenger[.]”        APP:5-6 (emphasis added).        The
27
     affiant included the same information in the application to search
28

                                            15
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.190 Page 16 of 18


 1   Mr. Liddy’s home.     APP:33, 39.     Additionally, the affiant swore: “the

 2   individual(s) [Mr. Liddy] uploaded images of child pornography to two
 3
     separate online accounts, using both Skype and Yahoo Messenger, which are
 4
 5   online services commonly used to communicate with other users.” APP:42
 6
     (emphasis added).
 7
 8        This Court then relied on that assertion in denying Mr. Liddy’s prior
 9
     motion to suppress: “the primary motivating factor to a magistrate judge”
10
11   was the statement “in paragraph 13 of this warrant … that the NCMEC

12   received this CyberTip report from Yahoo regarding the user of the email
13
     account [who] . . . uploaded ten new images of child pornography[.]” Dckt.
14
15   No. 75 at 8, in Case No. 17-cr-2475-CAB (emphasis added).
16
          Thus, if the files were not in fact uploaded – but were instead
17
18   downloaded – the probable cause calculus changes for the reasons identified
19
     in Mr. Liddy’s motion for reconsideration. To repeat:
20
21        The process of uploading implies knowing possession.          As typically
22
     understood, a person uploads an image to an email, text, or instant message,
23
     by taking an image he or she already possesses and attaching it as a file.
24
25   Downloading, on the other hand, has no similar connotation. Rather, in
26
     downloading, an individual receives the image from a third party and
27
28

                                           16
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.191 Page 17 of 18


 1   generally will have no idea what it depicts until it is moved to the computer

 2   and opened.
 3
          Telling the issuing judge that Mr. Liddy uploaded the images is
 4
 5   tantamount to saying there was knowing possession. He must have known
 6
     what they were because he uploaded them. But downloading the images
 7
 8   says nothing about what Mr. Liddy knew of their content. Without more,
 9
     therefore, mere downloading cannot support probable cause for knowing
10
11   possession.

12        In short, the warrant applications relayed a material fact (uploading)
13
     that may have been wrong. Certainly, the affiant had no valid basis for
14
15   swearing that, in fact, the images had been uploaded.3 As such, a Franks
16
     hearing is required.
17
18
19
20
21
22
23
24
25
26   3 This is the same affiant who included an allegation about a “Tijuana
27   individual’s” emails regarding sexual exploitation of children, which had
     nothing to do with Mr. Liddy or this case. That misstatement magnified the
28
     harm from the unsupported “uploading” allegations.
                                           17
     Case 3:19-cr-01685-CAB Document 21 Filed 09/04/19 PageID.192 Page 18 of 18


 1                                      IV.
                                     Conclusion.
 2
 3        Mr. Liddy respectfully requests the Court grant his motions.
 4
 5
     Dated: September 4, 2019          Respectfully submitted,

 6
                                       /s/ Knut Johnson

 7                                     Knut S. Johnson
                                       Devin Burstein
 8
                                       Attorneys for Mr. Liddy
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           18
